Situation in the Middle East/Gaza Strip (debate)
The next item is the Council and Commission statements on the situation in the Middle East/Gaza Strip.
It is a particular pleasure to welcome the President-in-Office of the Council, Czech Minister for Foreign Affairs Mr Karel Schwarzenberg, who has to travel on to South Africa today. Previous Presidencies have arranged for a representative to take the place of their Minister for Foreign Affairs, and so we particularly appreciate your presence here today, Mr Schwarzenberg. I wish you a very warm welcome!
We are of course also pleased that the competent Commissioner, Benita Ferrero-Waldner, is present - as she almost always is. As you know, the Commissioner is also very knowledgeable about the problems of the Middle East conflict and, like Mr Schwarzenberg, she has travelled to the region. I wish you a very warm welcome too, Commissioner.
President-in-Office of the Council. - Mr President, thank you very much for giving me the floor in this timely debate on the dramatic situation in the Middle East.
Since the start of Israel's military campaign in the Gaza Strip on 27 December, we have witnessed a steep deterioration of the situation on all levels. The humanitarian consequences of this operation are dramatic for the population in Gaza. Since the start of the operation, over 900 Palestinians have died, of whom roughly 30% were women and children. We are profoundly disturbed by the loss of civilian life, and the matter has been repeatedly declared in our presidential statements. The European Union deplores the ongoing hostilities which have led to such high numbers of civilian casualties, and we want to express our sincere condolences to the families of the victims.
We are particularly concerned by such incidents as the attack on the United Nations school in Jebaliya and the firing on humanitarian convoys leading to the death of humanitarian staff. Over 4 200 Palestinians have been injured, according to the Office for the Coordination of Humanitarian Affairs. According to the United Nations agency, an estimated 28 000 people have been displaced since the beginning of the hostilities. A large number of them are seeking refuge in the shelters; the rest of the internally displaced people are staying with relatives.
The greatest humanitarian needs are related to the large number of wounded and the overwhelmed health services, whereas displaced people and host families need specific assistance such as food, shelter, water and non-food items. Since the water system was badly damaged and needs urgent repair, the Gaza population has hardly any access to safe water. Therefore, providing drinking water is of the utmost necessity.
There are also extensive food shortages at all levels of the population. Since 4 November last year, foreign NGOs' personnel have not been allowed access to Gaza to deliver and monitor humanitarian aid properly. Also, the number of trucks entering Gaza has increased since military operations started. The current daily average of 55 trucks remains pitifully insufficient compared to a need for at least 300 trucks daily to cover the needs of the 80% of the population which has become aid-dependent.
The European Union has been closely following the tragic events from the outset. Three days after the operation started, foreign ministers met in an extraordinary session in Paris to discuss the situation. They agreed on the need for an immediate and permanent ceasefire and immediate humanitarian action in stepping up the peace process. The summit aimed mainly to assist in ending violence and alleviating the humanitarian crisis. The presidency led a diplomatic mission in the Middle East. The EU ministerial troika visited the region on 4-6 January for meetings in Egypt, in Israel, with the Palestinian authority, and in Jordan. The High Representative also visited Syria, Lebanon and Turkey.
The outlines of a solution to the crisis have started to emerge. First and foremost, there must be an unconditional halt to rocket attacks by Hamas on Israel and an end to Israeli military action, to enable the sustained delivery of humanitarian aid and the restoration of public services and badly-needed medical treatment. The six-month ceasefire, which expired on 19 December, was far from perfect. Israel suffered through periodic rocket fire and the knowledge that its foe was amassing greater firepower. Gaza endured a really punishing economic blockade, totally undermining its economic development.
In order to achieve a sustainable ceasefire, we have to look for a sensible compromise entailing an end to rocket launches and reopening of the crossings. A viable solution must address the tunnels across the borders, especially along the Philadelphia route, to prevent the smuggling of weapons. It must also lead to the systematic and controlled opening of all border crossings to enable the Gaza economy to develop.
We believe that the deployment of international missions to monitor implementation of the ceasefire and to act as a liaison between the two sides could be helpful. In this regard, the European Union is ready to return its observers to the Rafah crossing and to extend the mandate of the European border mission in scope and content. We acknowledge that Israel has agreed to a daily lull to allow desperately-needed food, fuel and medicine into Gaza. However, only a full and immediate ceasefire would allow the delivery and distribution of the large quantities of humanitarian aid that Gaza so desperately needs and for the resumption of basic services. Israel must ensure the unhindered and safe access for humanitarian aid and other essential supplies, including food, medicines and fuel, to the Palestinian civilian population of the Gaza Strip, as well as the safe passage of civilian persons and humanitarian personnel into and from the Gaza Strip.
But even a durable and comprehensive solution in Gaza will not be sufficient to install peace in the region. We need to address broader and more complicated challenges. We need a new and inclusive strategy that addresses the internal Palestinian political situation, as well as a resumption of the peace talks which have been suspended due to the Gaza crisis. Palestinian reconciliation, and a government representative of the aspirations of the Palestinian people, is more necessary than ever. We therefore support the mediation effort undertaken by Egypt in accordance with the Arab League's resolutions of 26 November 2008.
As pointed out in the conclusions of the GAERC in December 2008, the European Union is prepared to support any stable Palestinian government that pursues policies and measures reflecting the Quartet's principles. The European Union stresses the need to achieve a just, lasting and comprehensive peace in the Middle East and calls for the resumption of Palestinian-Israeli negotiations and the resolving of all outstanding issues in the Israeli-Palestinian conflict, including all core issues.
A durable and comprehensive solution will ultimately depend on real progress in the Middle East peace process. Urgent and great efforts by the parties will be needed to achieve a comprehensive peace, based on the vision of a region where two democratic states, Israel and Palestine, live side by side in peace, in secure and recognised borders.
The latest outbreak of violence in the Middle East might not only set back prospects of a peaceful settlement in the conflict between Israel and Palestine. The political damage the fighting is causing, both in terms of regional polarisation and radicalisation, and in the further discrediting of moderate forces, must not be neglected either. Only a viable Palestinian state will bring security to a region that has suffered for too long. This is especially in the interests of Israel and its neighbours. Therefore, urgent measures must immediately be taken to reverse the damage done by the military action in order to restore the possibility of an equitable negotiated outcome.
(Applause)
Member of the Commission. - Mr President, I think we all would have hoped for a better start to 2009. Unfortunately, we face a terrible and appalling conflict in Gaza, which is now in its third week.
It gives cause for immense concern. We discussed it yesterday at a meeting with the Committee on Foreign Affairs, the Committee on Development and those Members of the European Parliament who had been in Gaza at the weekend.
The President-in-Office of the Council has already mentioned the terrible statistics of the dead and injured, which get worse every day. There is increasing evidence of victims suffering from extreme burns, and aid agencies report that the population is suffering from acute shortages of food, fuel and medicine, not to mention the destruction of houses and infrastructure.
However, Israel has also suffered losses and has faced hundreds of rockets being fired into its territory by Hamas, targeting Israeli civilians. War, unfortunately, always produces immense human suffering, and this war is no exception. Therefore, beyond its immediate devastating impact, it pushes the prospect of peace much further away, undermines the Arab Peace Initiative and could potentially have a very negative impact on the stability of the whole region.
I should like to outline quickly the diplomatic activity that we have taken together to bring this conflict to an end, and then to look at the mid- and long-term challenges. We have been active from day one, which I think was important. We know that we are not the main player in the Middle East, but we were, and are, an important player. Therefore, in response to the outbreak of the crisis, the emergency meeting of the EU foreign ministers in Paris on 30 December 2008 was very important in developing proposals from the outset - the Paris Declaration - for bringing this conflict to an end, which we then used in our delegation and visit to the Middle East.
Here there are three elements. First and foremost, the Paris Declaration called for an immediate humanitarian ceasefire, including both an unconditional halt to rocket attacks by Hamas on Israel, but also an end to the Israeli military action. We called for a ceasefire to be accompanied by a permanent and normal opening of all border crossings, as provided by the agreement on movement and access in 2005. We expressed willingness to re-dispatch the EU Border Assistance Mission (BAM) to Rafah to enable its reopening, and we also indicated that we were willing to examine the possibility of extending assistance to other crossing points, provided that our security concerns were met.
Second, we stressed the urgent humanitarian needs, which we said had to be met. Here we urged the immediate opening of the crossing points to enable pressing medical assistance, fuel and food to be delivered to the Gaza Strip, to enable humanitarian workers to gain access and for the injured to be evacuated.
Third, we reiterated our position that there is no military solution to this Israeli-Palestinian conflict, that the peace process is the only way forward and that efforts have to be stepped up as soon as we find a durable ceasefire.
As you have heard, our mission was carried out in tandem with a visit by President Sarkozy, who had planned to make a trip to Syria and Lebanon and who then decided to visit Egypt and Israel to reinforce these efforts, still on the basis of our declaration of 30 December 2008. France is currently chairing the Security Council, so it was an important initiative.
We coordinated closely, including a joint meeting in Ramallah, where President Sarkozy outlined his ceasefire plan, for which we - the troika - had to some extent paved the way through our discussions with key stakeholders, particularly Egypt and Jerusalem.
These efforts reinforced each other, sending a strong, united message from the European Union, and the troika not only conveyed this EU institutional position but also manifested our presence. I think it was important that President Sarkozy also went to Syria and then Mr Solana accompanied him to Syria and Lebanon and also consulted with Turkey. I think all of this was needed.
I particularly stressed the humanitarian situation, as has already been said, and I called particularly for the opening of the crossings and also for the possibility of at least some hours of ceasefire to allow the work of the international organisations to be carried out. Israel accepted some of these points, and, in the negotiations with the Israeli Government, I also secured the co-location of an ECHO official in the Israeli Defence Force premises to coordinate the channelling of humanitarian aid with the Israeli armed forces, as had been done in the war in Lebanon, and that was a powerful tool for better coordination.
I would like to take this opportunity to express my thanks to all the courageous colleagues still working in Gaza, to those from UNWRA and ICRC, with whom we are working and who receive a lot of our funding, but also to many others.
(Applause)
I would also like to offer my sincere condolences to the families of those workers who have already been victims of this tragic episode.
The Commission has been spending quite a lot also on immediate humanitarian funds and we are ready to do more in the future.
What have these negotiations achieved? As the President-in-Office has said, they contained the major elements for the latest Security Council resolution, which then, a few days after the negotiations, was adopted with the abstention of the Americans. An immediate ceasefire, Egyptian guarantees to stop smuggling through the tunnels, opening of the crossings for humanitarian aid, including deployment of a force - possibly with international participation and/or the Palestinian Authority's security forces - policing the 15-km-long Philadelphia corridor between Gaza and Egypt.
We understand that the Palestinian Authority has accepted this proposal and now Israel and Hamas are studying it. We think it is very important that very soon something works. My latest information is that everybody is working very closely on it and maybe in a few days we will really have such a ceasefire. I hope that this will be the case.
On mid-term perspectives, sadly both Israel and Hamas have initially rejected this UN Security Council resolution, but from these daily contacts I hope that an agreement can be achieved quite soon. It is important to say and recognise that Egypt has been playing a leading role in direct contacts with Hamas, and also that in this regard President Sarkozy's visit to Syria, as well as the Turkish efforts, have been very important.
I also understand that the summit of the Arab countries could take place in Qatar at the end of this week. We aim, as this intense diplomatic activity shows, to support all relevant actors who have the leverage with Hamas to help deliver a sustainable solution as set out in UN Security Council Resolution 1860.
As soon as this ceasefire is agreed, we will have to think, probably in the form of a conference, how to formulate more concrete measures to alleviate the humanitarian needs of the Palestinian population in Gaza. However, we have to be clear in saying that whatever we do, it must not contribute to an endless cycle of destruction and reconstruction with no peace.
Under the right conditions I might come back to you and seek your help to contribute in a meaningful way to constructive efforts, as I have done in the past. You know that Secretary-General Ban Ki-moon is touring the region and hopefully he too can contribute to this final success that is absolutely necessary to getting this lasting ceasefire.
As a long-term perspective, we have to say that the current offensive clearly contributes to a weakening of trust between Palestinians and Israelis. Military operations can never bring a lasting peace; only a negotiated political agreement can do this. Dialogue should therefore resume both between Israelis and Palestinians and among Palestinians.
Once hostilities have stopped, I think it will be important to resume talks aimed at a comprehensive peace as soon as possible. Here we have to work with the new US administration to ensure it is able to support bilateral negotiations from the beginning. In this regard I welcome Secretary of State-designate Hillary Clinton's commitments at her Senate hearing yesterday. We will insist that parties negotiate on substance, and not just on process, and that the Anapolis process comes to a successful conclusion. This crisis shows that a successful conclusion is more urgent than ever.
The question of Palestinian reconciliation will also be central. It is unlikely that Hamas will be eradicated by this operation. Possibly it will come out debilitated militarily, but strengthened politically. Hamas's position that President Abbas's term will end on 9 January is another issue which is closely linked to the reform of the PLO and of Fatah. To achieve lasting peace it is clear that a strong Palestinian Authority needs to speak for all Palestinians and that it needs to be committed to a two-state solution through peaceful means.
The conflict in Gaza also, unfortunately, has potential negative repercussions in terms of regional support for the peace process. Israel's image with several pro-peace Arab regimes has been dented by the excessive suffering of the Gaza civilian population. Israel's leaders and the Israeli population should understand how negative this is for their aspirations as a people to live in peace. We are their friends and must tell them that we are doing this. Israel therefore cannot afford to waste any time in reaching peace.
This is my first short, or not so short, analysis, and we will have to try to work in order to get this durable ceasefire in order then to be able to go on and get peace negotiations under way with a new American administration.
Mr President, 17 days of fighting in Gaza have quite simply left a heartbreaking situation. The worst part, because it is irreparable, is the loss of human life, including innocent civilians and children. However, we can also see destruction, chaos, hatred and revenge; the Palestinian cause divided; the radicals being strengthened to the detriment of the moderates; and a peace process that has been completely derailed.
As pointed out by the President-in-Office, this is because all the battles in a war may be won, but the most important battle can still be lost, which is the battle for peace.
Mr President, rather than trying to apportion responsibility or blame to either or both sides, the most important issue - as the Commissioner has just said - is to bring about an immediate ceasefire, as called for by UN Resolution 1860. As the UN Secretary-General has just reminded us, both sides must comply with this resolution.
It is also vital to alleviate the terrible humanitarian and economic situation that exists in the Gaza Strip, which is governed - in inverted commas - by Hamas, an organisation that is on the EU's list of terrorist organisations. However, we must remember that not only is Hamas one of the causes of the conflict, it is also a consequence of terrible circumstances.
Mr President, my political group supports and wants to recognise the efforts made by all the political groups in this House to support the motion for a resolution that we will adopt tomorrow. We also want to pay homage to those Members who have attended the negotiations, particularly the representative of my group, Mr Brok, who had a very difficult task.
Mr President, my group supports the efforts of the Commission and the Council to bring about a ceasefire as soon as possible, in collaboration with the Arab countries - Egypt in particular - and the other members of the Quartet.
We are very hopeful about the statement made yesterday to the US Senate Committee on Foreign Relations by the Secretary of State-designate, Hillary Clinton, as regards offering pragmatic, dialogue-based and effective diplomacy.
Finally, Mr President, I come to the most important element: the European Union is a union of values with, in prime place, the value of peace. I believe that the European Union must make every effort and use all its political weight in the interests of this cause, without allowing our thoughts to become muddled or our hearts to become hardened to such a conflict.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, debates of the kind we are holding today are very difficult for us all. The reason they are difficult is that Israel is a friend, that many of us - and this is particularly true of me - feel bound to the country by ties of deep friendship. With friends it is all the more important to discuss controversial subjects openly.
So far, this conflict has claimed 1 000 lives in 17 days. It is a bloody conflict, and women and children are suffering particularly as a result of it. There is a UN resolution that forms a basis for declaring an immediate ceasefire and opening negotiations. It is crystal clear that the conflict can be resolved only on the basis of international law, and the fact that international law and international humanitarian law must be respected should be obvious to a democratic country based on the rule of law. It is actually a shame that we are having to discuss this. Therefore, all we can do to overcome the humanitarian crisis is to appeal for an immediate ceasefire. What we say in our resolution is not just anything, but something that is vital in order to put a direct and immediate end to the loss of life, the starvation and the misery.
It is quite clear that the State of Israel has a right to defend itself. It is entitled to defend itself against people whose aim it is to destroy the State. Yet a democratic country based on the rule of law must always ask itself whether the means it uses to do so are proportionate. In my estimation - and, I believe, that of most of my fellow Members in this House - the means are not proportionate.
(Applause from the left)
We must tell our friends in Israel, regardless of their political orientation, that we are aware that Hamas is no peace movement. We know that it is led by people who do not share our fundamental values, and of course each rocket that is fired at Israel is an attack against which the State is entitled to defend itself - but, in spite of everything, it is a mistake to refuse to engage in dialogue. If dialogue is the fundamental precondition for peaceful development, to refuse to engage in such dialogue is to perpetuate the armed conflict. A fundamental adjustment is needed, therefore.
There will have to be dialogue with Hamas. If Israel cannot engage in this directly - I can understand the point of view of Israeli politicians who say we cannot talk to Hamas, even though many of the country's citizens believe they should - if parliamentarians and members of the government say they do not want to, there are enough opportunities for international mediation. For example, there is the Quartet, and one of the possible tasks of the European Union within the Quartet is to enable such mediation on dialogue.
It is a fundamental error to believe that there can ultimately be a military solution to this Middle East conflict. I consider this a fundamental error regardless of which side believes it. There can be no solution via terrorist acts, and there can be no solution via conventional military action. The only solution there can be is dialogue between the parties to the conflict, with the help of international mediation.
What is needed is an immediate ceasefire. This must be guaranteed by means of the mechanism provided by the international community, if necessary with the help of a multinational force with participation from Arab and, in particular, Muslim States. This would be a way to now bring about a ceasefire and an improvement.
When I was a young lad and entering politics, I was told that one does not talk to terrorists. At that time, the main terrorist was Yasser Arafat. A couple of years later I saw pictures on television of this terrorist leader receiving the Nobel Peace Prize together with Israeli politicians. What was possible then can be possible also in future. Therefore, one question is whether progress is made to the extent that the available mechanisms produce the necessary dialogue. On behalf of my group, I should like to thank all those, including from other groups, who worked on our resolution. If this resolution, which is supported by all the groups in the House - I consider this a good sign - can help improve the atmosphere, we shall have made a contribution, however small, to ending loss of life that is intolerable to all.
(Applause from the left)
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, the day will indeed come when we have to separate the good from the evil, but I think that, today, it is more urgent that we make our demands, which are: an immediate truce, with an end to rockets being launched into Israel and to Israeli operations in Gaza; the delivery of humanitarian aid; a lasting ceasefire, with an end to trafficking in weapons and munitions, with effective surveillance of the border between Egypt and Gaza, with the withdrawal of Israeli troops and with the reopening of the crossing points; and, lastly, the lifting of the embargo - and all of this, at the same time.
This will be a highly complex phase, one that will no doubt or most probably require the presence of an international force, and I believe that the Union should prepare itself to take part in this. I should like to make two additional points.
In order to succeed, the European Union will have to speak and act clearly and not in a disorganised manner. It is very useful to have good intentions, but it is more important to be effective. The United States will also have to make a commitment, as will the Arab League and its member countries.
Lastly I would add that, in order to offer a real alternative to the situation in Gaza, Israel will have to significantly improve the situation in the West Bank: 634 checkpoints, the splitting in two of the road network, 8-metre-high walls, as well as the countless acts of humiliation inflicted on the Palestinians, do not offer an appealing enough alternative to the inhabitants of Gaza to make them turn their backs on Hamas.
To conclude, I would say that the day will inevitably come when everyone will have to speak to everyone else.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, like everyone, we are all, obviously, involved in and upset by this situation, but I believe that it is a duty, at least for me, to reject any kind of hypocrisy.
The problem has very remote roots: the legitimate and sacrosanct right of the Palestinians to have a free state is coupled with the equally sacrosanct right of Israel to be recognised, and we know that Israel has been removed from the map in many countries. We know that France, Italy, Spain and Germany would certainly not have stood for being removed from the map; they would not have agreed to be considered non-existent. We know that it was not Israel that started this umpteenth war and that terrorism is still one of the main problems.
I therefore believe, Mr President, that, setting aside hypocrisy, we now have a duty to start thinking in different ways. We cannot believe that dialogue with terrorists is justified by the fact that so many civilians have died, because this would create an excuse for any terrorist in the future to use violence, force and death in order to obtain political legitimacy.
I believe that we, as the European Union, should finally start behaving more consistently and find the ability to tackle the problem of economic relations with countries that do not recognise Israel, and to provide humanitarian corridors that enable civilians, both Palestinian and Israeli, to reach a place of safety. In this case it is the Palestinians that are suffering more, having said that, Mr President, I believe that it would also be right to review the position on aid that has been given and which is being given now, but over the use of which we have no control.
Mr President, ladies and gentlemen, the situation is certainly enough to make one weep. The hope for peace and security for those concerned vanished in the smoke of Gaza and under the bodies of the dead, and of the children, and of the women, and of the men, and of the wounded. We are further now from a hope of security than we ever have been. All those who think that this war is, according to the logic of the Israeli argument, a war justified by the fact that there was a rocket attack on Israel, and that the Palestinians should be taught a lesson, have not understood a thing. They have not understood a thing, for teaching someone a lesson is a dismal way of educating them and one that has never worked. Since the time of Clausewitz we have known that he who starts a war must know how to finish it, must know what the aim is. Well, the aim of this war is more security for Israel. We can say today that the aim of this war will never be achieved by this war and the way in which it is being waged. The more civilian deaths, the more Palestinian deaths, the less security in the region! That there is the drama, the tragedy that is currently taking place in that region. And that is why we have to be very clear here. Mr Schulz is right: Israel needs to be protected from itself! Israel needs to be saved from the temptation of a solution that involves war and armed force. The Palestinians need to be protected from Hamas. Palestinian civilians need to be protected from Hamas. That is our task. It is not easy, but we must be clear. I call on the Council to stop thinking in terms of upgrading, increasing, improving relations with Israel while the situation remains as it is. This is a poor solution; this is not the right solution!
(Applause)
I call on all those who rightly advocate a dialogue, a debate with Hamas, not to be naïve, to bear in mind the fact that a debate must be held with Hamas in order to improve the situation in Gaza, since they hold the power, but, at the same time, to realise that Hamas's strategy requires there to be casualties. Israel has fallen into Hamas's trap: the more deaths there are in Gaza, the better it is for Hamas. That is one of the truths that Hamas must also be told. We refuse to accept this suicidal strategy of Hamas's that seeks to create victims and martyrs in order to launch acts of aggression against Israel. Hamas must be told this, too.
To conclude, I am going to tell you something: the only ones who can resolve the Hamas problem are the Palestinians. As long as Israel continues to occupy the West Bank, as long as Israel fails to offer a positive solution to the Palestinians of the West Bank, more and more Palestinians will turn to Hamas. If we give the Palestinians in the West Bank a hope of life, they will rise up against Hamas and they will rid us of Hamas. Free the Palestinians from the Israeli occupation of the West Bank and the Palestinians will free themselves from Hamas.
(Applause)
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, Rahed is 50 years old; he has lost his home, his three children, his wife and two sisters-in-law. Rahed is in despair, and is in the centre that we visited. He said, in deep distress, 'Hamas will say that it has won when this attack is finished, and Israel will say that it has won, but in reality it is we civilians who are dead.' I would like to say another thing: in reality, with the dead bodies of women and children that we saw, and with over 4 000 wounded in the hospital without any treatment, what is dying there is justice; what is dying is the dream of a Europe that wants human rights to be universal, and that is a tragedy!
We are ineffectual. Mrs Ferrero-Waldner, you know that I have great respect for you, and I know that you are taking action and working together with others to achieve much. I believe that we must understand, clearly and unambiguously, that this military war, this militarism on the part of Israel, is leading not to Israel's salvation, but to its end, including its moral end. This is what David Grossmann says, moreover, when he commemorates Mr Rabin, killed by a fundamentalist Jew, not a fundamentalist Islamist, because he wanted to achieve peace. Bring in a cease-fire! Bring in a cease-fire! That is what a Norwegian doctor said to me, who is operating every day and working round the clock (we are sending doctors to Gaza). A cease-fire is what we want!
The Security Council must start to turn its words into concrete actions. We agree with diplomacy, but we must use not only diplomacy, we must also use the instruments that we have. One instrument that we have in relation to Israel is in fact the upgrade, and I am pleased to hear that today, for example, the European Commission's representative in Tel Aviv has said that now is not the time to think about upgrading. We should take a break from that, because what we must do is to bring about a cease-fire. This is extremely important. I think it is important, and that it is a strong message.
You were speaking about protection and international protection. I believe that it is a mistake to think only about Gaza and Rafah. Protection for the civilian population comes from the north, it comes from the Israeli attacks that come from Herez. Border control is control of the main borders, Rafah and Herez, because for a long time, since 1992, since the Oslo agreement, as you very well know, Palestinians have not been able to exit through Herez, and not even sick people get out through there.
We must therefore think not only in terms of the tunnels, and the weapons with which Hamas can arm itself, but in terms of absolutely all the prohibitions that exist for the Palestinians. We need a cease-fire and an opening-up not only of humanitarian corridors, but an opening up of all the crossing points, because if the people do not have food to eat, if the people do not have trade, what can be done? Then that will be truly serious pressure for Hamas to stop existing and stop carrying out actions that harm the Israeli population. Israel, however, should know that it is the West Bank which is militarily occupied and it should truly make peace, and not build settlements.
(Applause)
Many thanks, Mrs Morgantini. I should like to express my respect to you and the other MEPs who took the initiative to travel to the Gaza Strip in recent days.
on behalf of the IND/DEM Group. - (NL) Mr President, Palestine is Islamic territory, inalienably so. Since its creation in 1987, the Islamic movement Hamas has stuck firmly to this basic principle. In this, it receives full backing from the Islamic Republic of Iran. This ideological point of view leaves absolutely no room for the Jewish state of Israel in the Middle East, and the baneful effects of this Muslim totalitarianism are making themselves cruelly felt in the Gaza Strip.
Typical of Hamas's philosophy is the military use of mosques in Gaza, with all the tragic effects that this entails. I would in this respect refer you to the lucid report in last Monday's Frankfurter Allgemeine. If Europe really values the continued existence of the Jewish state of Israel, a confrontation between Hamas and its ally Hezbollah in Iran is on the cards. Are we prepared to brace ourselves for this grim, albeit realistic, prospect? After all, a cease-fire or temporary armistice is to Hamas and company a mere pause for breath in the Jihad against Israel.
(IT) Mr President, ladies and gentlemen, I must say that I believe that the vast majority of this House shares the wishes for peace and the concerns that have so far been expressed by many of us here. I also believe that what was said by the Council can be endorsed, and I would argue that the Commission has so far pursued a course that may be beneficial to dialogue: the opening up of the humanitarian corridors and the bilateral cease-fire might herald a subsequent commitment to organise an international safety zone.
Here perhaps Mrs Morgantini is right, in asking that this zone should relate not just to Gaza, but should extend to all Palestinian territories. Basically, I have the impression that the wishes and the diplomatic activity of Mrs Ferrero-Waldner, to some extent at least, can be seen as adopting the same approach as that which the Pope sought to adopt on this issue. I humbly wish to share the same kind of approach: after all these years, we must still seek a solution for two peoples and two states - that is a point which we must not forget - and we must seek, finally, to affirm international law. There is not and never will be a military solution - Mr Schultz said that too, and every now and then I must refer even to him - and I must say that undoubtedly there will never be a military solution that resolves the problem in the Holy Land. On this point, I believe that the European Union has the tools to support whatever diplomatic effort may be of use here.
I am sure Mr Schulz will be pleased to hear you mention his name in connection with the Holy Father!
(DE) Mr President, Commissioner, President-in-Office of the Council, I should like to describe my starting point. Hamas opposes a two-state solution, rejects the right of existence of the State of Israel, has taken power by means of a brutal coup against its own people, fires rockets at civilians, and uses civilians, schools and mosques as human shields. How, when trying to protect one's own civilians, is it possible to react proportionately if the other side is using its own civilians as human shields? Therefore, the concepts of numerical comparison and proportionality are not applicable in a situation such as this. In a war situation there is no proportionality - each war and each casualty is one too many, and it is not possible to balance figures for each side against the other. This seems to me to be the sensible starting point. Therefore, we should not be engaging in the kind of one-sided finger-pointing we have seen, but instead attempting to bring about a ceasefire and to provide help in this regard.
I believe that President-in-Office Schwarzenberg and his delegation, and also Commissioner Ferrero-Waldner, with the help of other national delegations, have done more in this regard than any other party, for which I wish to thank them sincerely - I have seen no sign of the United States, hardly any sign of the UN and no sign of the other members of the Quartet. We must ensure that this ceasefire has two components: there must be an end to the Israeli attack, and Hamas must be prevented from getting its hands on new rockets from Korea and Iran that would put Tel Aviv within range. For this reason, it must be ensured not only that the firing stops but also, by means of international agreements including the Quartet and the Arab League, with Egypt in the key role, that the 15 km border is patrolled to the extent that no more shots can cross into Gaza. At the same time, the Israeli attack must be stopped.
There is one final comment I should like to make. This is just a small first step. If Israel wishes to have moderate Palestinians to deal with in future - which would mean a two-state solution - then, once this is all over, care must be taken at long last that the moderate Palestinians supporting President Abbas have accomplishments to show to their own population, which means an end to the resettlement policy and to several other things. After all, if the moderates have no successful achievements to show to their people, the radicals will triumph. This must be the starting point of a new Israeli policy.
(IT) Mr President, ladies and gentlemen, in the face of this vast tragedy our words are liable to be inadequate. An army that kills hundreds of civilians, women and children, places itself at the same level as the terrorism that it is claiming to combat. On the other hand, anyone who knows Gaza, even if only through having seen it on the map, knows that no military operation could be conceived without admitting the likelihood of a massacre of civilians.
Can Israel today say that it is safer, after having given rise to so much hatred and despair? If not with Hamas, directly or indirectly, then with whom must a way out of the blind violence be sought? Our resolution reinforces the call for a cease-fire already expressed by the United Nations Security Council. We urge the parties to abide by it and we call upon Europe to take action to render it possible.
The risk is that this massacre, far from vanquishing Hamas, Mr Brok, will weaken the Palestinian Authority itself even further, as well as those in the Palestinian world who have staked everything on negotiations with Israel. We should ask ourselves, honestly, what have they actually gained so far? Nothing. That is the answer that we must give if we truly wish to start rooting out the hatred and the violence.
- (FR) Mr President, we are all partly responsible for what is happening today in the Middle East. We, in Europe, and we, in the international community, have allowed the situation to get worse; we did nothing when Israel's security was under threat, and we did nothing when the blockade was making life in Gaza absolutely impossible.
Today is the 19th day of war; 995 people have been killed, including 292 children, and there are thousands of wounded, some of whom are still waiting to be evacuated. There are tens of thousands of refugees who no longer have a home and do not know where to go. The humanitarian situation is becoming worse and worse: 700 000 inhabitants of Gaza no longer have electricity, one-third of them no longer have water or gas, and it will soon be three weeks since this situation first began, three weeks in which these people have lived or, rather, have done their best to survive. There is too much suffering, too much hardship, and this must end, this must stop now!
Our responsibility to ourselves, as Europeans, is not to be obliging towards anyone. Our responsibility to ourselves, as Europeans, is to put pressure on the two parties so that they finally agree to negotiate. It is a matter of days, perhaps even hours, before the point of no return is reached with a land offensive, particularly in Gaza town. Israel must be guaranteed its security, and the people of Gaza must have a guarantee that they will be able to live in peace in the future. The borders must be controlled, and the blockade must be lifted. All of us here know that, in order to obtain this agreement, it will perhaps be necessary for Europe, the United States and the Arab states - which are meeting the day after tomorrow - to all speak with one and the same voice.
I should like to express my firm conviction before I conclude. It is not the war that must be won today, but peace.
(Applause)
(IT) Mr President, ladies and gentlemen, I truly welcome the comments by the Commissioner and Mr Pöttering, in denouncing in no uncertain terms the grave responsibility that Hamas bears for having put an end to the truce, but equally clearly judging the Israeli reaction to be totally disproportionate. Beyond the words, however, the crisis remains, and there are still thousands of people - the civilian population and children - who are in desperate need of humanitarian aid.
In all conscience, and without hypocrisy, perhaps we should ask ourselves some questions. While our children were celebrating Christmas, how many children died in Gaza? Two or three hundred; and how many Israeli civilians? Could the international community have done more? In my opinion, the answer is yes. It ought to have done more. We should feel the full weight of our responsibilities. It is not enough to broadcast views on Hamas, on Israel, on the initial responsibility, or on who is more to blame. Unfortunately, above and beyond the emergency, Europe remains inadequate. In my view this is a serious inadequacy: an incapacity to build a real, strategic and lasting peace policy.
Today, clearly, we must issue a strong demand for a cease-fire, but this is not enough. We must set out strict conditions to accompany the peace and development process in the Middle East. To finish, I would also like to refer to the words of the Pope, who said that we need to give specific answers to the general aspirations of many in those lands to live in peace, security and dignity, as Mrs Morgantini also pointed out.
Mr President, I really am finishing. Violence, hatred and distrust are forms of poverty - perhaps the most terrible to combat.
- (FR) Mr President, in Gaza, we have seen war and we have seen death, but we have also seen people, living people, people who have the right to live and whom we have a duty to protect. Protecting the civilian population - this is the real emergency. Nothing can excuse the fact that not everything has been done to protect this population, and I would ask you, Mr President-in-Office of the Council, do you feel, today, that you have done everything you can to ensure that the Israeli authorities call an immediate halt to this indiscriminate and disproportionate military operation? The answer is most certainly 'No'.
When rumours of the operation were circulating in the embassies the Council, against Parliament's wishes, reaffirmed its determination to step up its relations. This was a tragic mistake! When NGOs call on the Security Council to have the International Criminal Court investigate alleged war crimes, the Council is unable to invoke the 'human rights' clause of its agreement with Israel. I am sick of hearing that we cannot do better, that we have done all we can. It is in fact the deadlock of your essentially humanitarian policy to alleviate the damage caused by the military occupation and the war that is the biggest failure. How far will we have to go in terms of violations of international law before we have the 'human rights' clause applied? If we are not capable, today, of asking ourselves questions about the scope of effective mechanisms for applying pressure and for implementing, then I do not really know what kind of situation will justify our finally taking action. I tell you straight: if the business-as-usual approach continues and remains an ongoing part of our relations with Israel, with the 1 000 deaths in Gaza, you will bury Article 11 of the Treaty, you will bury the Union's 'human rights' policy and you will bury the European project!
(Applause)
Mr President, returning from the Gaza Strip after seeing the massacre - predominantly of civilians - I feel the urge to express my wholehearted solidarity with the Palestinian people. For 17 days, they have been facing the enormous Israeli war machine that is flagrantly violating international law. I also express support for the peace forces in Israel calling for an end to this war.
After a long closure and siege that converted Gaza into the largest open prison in the world, the building of the shameful wall around the West Bank, the continuous expansion of the settlements, and the effective division of the Palestinian land, the occupying forces have moved to the fiercest military operation. In this, the rocket attacks against southern Israel - and I stress that I am against any attack from whichever side on civilians - served as the pretext. The ending of the ceasefire against the background of the power games in view of the Israeli elections is an insult to a whole nation.
The UN Security Council has adopted a resolution. Israel is a state, not an organisation; it is a member of the United Nations. It has a responsibility towards the international community, and has to comply with this and all other resolutions adopted by the United Nations. There should be respect for international law. No impunity should be permitted any longer. There should be a full international investigation.
The international community demands an immediate ceasefire, the immediate withdrawal of the military forces, access to humanitarian aid, and freedom of movement for the population. Let UNWRA carry out its mission.
The EU has taken steps, but only at a humanitarian level. It has to show decisiveness at the political level. Use the clauses in the association agreements. Stop the upgrading of relations with Israel. Stop arms exports to Israel.
There can only be a political solution to this conflict. There should be a full return to international law, which means ending the 42-year-long occupation of Palestine, and establishing a sovereign and viable Palestinian state, thus building a peaceful future for both Palestinian and Israeli children. To save future generations, we need to stop the war now.
- (FR) Mr President, several thousand years ago, David confronted Goliath in order to find out whether the land was destined for the Moabites, the Philistines or the Hebrews.
Currently the same drama is continuing on this land, the source of one of the three pillars of our civilisation. Today it is urgent, right, legitimate and necessary to ensure the security and recognition of the State of Israel. To do so, a single solution is required, and that is to guarantee the birth of a truly sovereign Palestinian State. Here, as elsewhere, multiculturalism has its limits. Where there are two peoples, there must be two States.
If the European Union's aid is indeed effective, then it must be focused on one objective: that of ensuring the growth of this Palestinian constitutional state where the rule of law protects the weak and helps the strong. There is a sense of urgency, since, on this land, the extremists on all sides are powerful and in the wrong, while the children are moderate and victims.
The solution for transcending the demands of 'an eye for an eye' is neither moral, nor military, but political. So, it is time to get down to work!
Mr President, I abhor terrorism. I repudiate the propaganda of terrorism. Maybe coming from Northern Ireland heightens my awareness, so when I hear Hamas bleat because of necessary retaliatory action against its years of indiscriminate raining of rockets upon innocent citizens in Israel, then I am unimpressed because I know that Hamas, like the IRA in my country, are masters of the twin arts of terrorism and propaganda.
The situation is demonstrably clear. Israel accepts a two-state solution. Hamas cannot even abide the right of Israel to exist and thus unleashes endless relentless terrorist attacks upon its territory. And when, after much forbearance, Israel hits back, they cry victim. Sorry: they are the perpetrators and if they want peace the answer lies in their own hands. Stop shelling Israel.
(EL) Mr President, we all realise that the situation in Gaza is tragic. It is bordering on a humanitarian disaster and it requires immediate action. I would like to congratulate the European Commission on having stepped up its efforts, the Presidency on its initiatives and on coordinating national action being taken in this sector, and Egypt on the important and sensitive role which it is playing.
There is now an urgent need for a ceasefire and for a cessation of hostilities on both sides, for corridors from Israeli territory and Egypt to address humanitarian needs and for border controls to stop the illegal movement of weapons and people. As the Commissioner said, the signs for a truce plan are encouraging and I hope that it will be accepted immediately and will be respected in practice.
So what are our next moves? Both the Commissioner and the President-in-Office of the Council have already said that we need to support our objectives for viable peace and the creation of a Palestinian state which will live in peace and respect next to Israel. They are not new. We have announced them and we have supported them without result. The vicious circle of violence continues with negative consequences not only for the people of Israel and the Palestinians, but for all peoples in the area and for the security of the international community.
Now we need to take stock of our actions, our political choices and our practices and take more courageous and different steps. There is an urgent need for us to engage at bilateral level with Israel in an honest, in-depth dialogue and self-criticism within the framework of our friendly relations and partnership and for us to identify the mistakes made in promoting mutual trust between these two peoples. We also need to strengthen this sort of dialogue with all Palestinians, to make them understand the importance of peace, cohesion, human life and unity between them.
(DE) Mr President, after Prime Minister Topolánek made some joking remarks today, I can say that, as an Austrian MEP, I am pleased that both the Commission and the Czech Council Presidency are represented by Austrians. I wish you a very warm welcome! President-in-Office, I realise of course that your loyalties lie with the Czech Republic.
Ladies and gentlemen, when, shortly before Israel's unilateral disengagement from the Gaza Strip, I travelled to the country as part of a delegation with Mr Schulz, as Chairman of the delegation, the Deputy Prime Minister at the time said, 'do not interfere, this will work well'. Others - such as former Minister for Foreign Affairs Josip Elin - said, 'this will lead to chaos' - and he was and remains right. Unilateral disengagement without negotiations, without having a negotiating partner, does not make sense.
However, neither was it very well-advised of us to decide against entering into dialogue with even moderate representatives of Hamas - who may not even have belonged to Hamas, but rather have been nominated by it in the joint government. By taking this position, we helped to destroy this joint government. I know that there were some who wanted to hold talks but were not allowed to - that, too, was a mistake. We need dialogue!
I do not like Hamas, firstly because it is a terrorist organisation and secondly because of its fundamentalist views, but this is not a matter of liking or disliking; it is a matter of solutions. Therefore, we must return to dialogue and talks, as many of our fellow Members have already said today. Also, the people in Gaza must be given the chance to live half-decent lives. Why are they voting for Hamas? The answer is that they see them as the only chance, the last chance, of even surviving - and this must be changed. We must give these people an economic basis for survival, too; we must lift the boycott and end their isolation. That is the only real requirement.
Mr Brok, whom I hold in very high regard, said that the principle of proportionality was not applicable - but that is not true. The principle of proportionality applies to private as well as international law. Anyone violating it also violates international law - and that is something this House really cannot accept.
(Applause)
Mr President, a friend who knows I was in Gaza just three days ago challenges me. 'Have you never seen pictures of five-year-old Jewish children facing Nazi rifles with their arms above their heads?' she writes. 'They break your heart.' And her words highlight why we make allowances for Israel that we would not make for any other country.
They do not, however, explain why a people that suffered so much in the 20th century should now inflict so much suffering on another people in this one. Israel has turned Gaza into hell: the ground is shaking with explosions, even during a ceasefire; there are donkey carts on the street and F-16s in the sky, 21st-century killing machines just dropping bombs; 300 children are dead already, hundreds more torn apart limb by limb.
This is not a proportionate response of a civilised power. It is evil. It is evil. Yes, the Hamas rockets must stop. I have said so to Hamas representatives in Gaza myself before now, but let us have no more sanctimonious talk from Israeli officials about the need to fight terrorism, because Palestinians being bombed could name terrorists and they would name Olmert, Livni and Barak.
We have some responsibility for Israel's actions. On no occasion in the past, on no occasion I can think of, has the European Union ever backed up its criticism of the treatment of Palestinians by the Israelis with any kind of action. We give a green light to Israel to proceed as it would wish and we have compounded that failure by ignoring the lessons of history. You cannot make peace without talking to your enemies, yet we refuse to talk to the elected representatives of the Palestinian people.
Now we are completing negotiations with Israel on an enhanced cooperation agreement. We do not plan to condemn Israel: we intend to reward it. Those who want peace in the Middle East, those who want to see justice for both sides, must recognise that it is time to think again.
- (GA) Mr President, the war in Gaza is frightening and scandalous. Everyone knows that a military solution will not work in the Middle East. A political resolution is the only way to re-establish peace and reconciliation in the area. In order to do this, the violence must be ended immediately.
I support the creation of an independent, sustainable Palestinian state, but a reasonably good economy and a proper political plan must be but in place. It should be our aim to ensure that those two states exist in the region and have respect for one another.
Israel is entitled to protect itself, but it has gone too far with these attacks. The attacks are immoral, and the international community cannot accept them.
The peace process in the Middle East must be put in place immediately. I hope that America's newly elected president, Barack Obama, will be working on this. We wish him every success with this important duty and with the challenge ahead of him.
(ES) Mr President, I too was in Gaza a few days ago, and it was a very intense experience. We also went to Egypt. I believe that we are at the end of an era: the Bush era, and that the last throes of President Bush are proving particularly bloody and painful.
We are at a turning point when we can adopt a different policy towards the Middle East, in which I want the European Union to take the lead. Mr Obama is also taking this line as he says that he will talk to Iran. Yes, Mr Obama is going to talk to Iran and we must talk to everyone, including Hamas, in the Middle East.
This new policy in the Middle East must be a policy of cooperation and, at the very least, it must abide by our values and by international law. The hundreds of children whom we saw in Gaza, who clung onto our arms and who looked at us with eyes full of hope deserve an answer, just like the children of Israel.
This requires concrete action; it requires action on the ground, to give hope to the moderates. The most regrettable aspect is that Prime Minister Fayad, President Abbas, President Mubarak and King Abdullah are currently being accused of treachery in the streets of the Arab world. When I stopped my taxi in the Sinai desert to have a coffee, we only saw Khaled Meshaal on the huge screens.
That is the result, the collateral damage of this attack on Gaza. It will not bring peace to Israel or the security that we want, and even less so will it bring anything good for us. If we do not stop this conflict, it will bring hatred to Europe's own streets.
(PT) One thousand is the number of the day, one thousand deaths to teach a black lesson. Excuse my frankness: how many more lives will it cost to elect Tzipi Livni and Ehud Barak in the February election?
We are here today to demand a cease-fire and an end to the slaughter of civilians. However, the resolution also raises issues about our own liability. It reminds us that the Council decided to upgrade diplomatic relations with Israel, against the opinion of this Parliament. This was complicity by anticipation. Today I hear: 'It is necessary to talk to Hamas'. We would have saved years if we had respected the elections in Palestine.
The role of Europe is not to support the politics and the destruction imposed by the stronger side. It is to listen to the clamour that is filling the streets and squares of our cities.
We demand a cease-fire now, but we must realise that peace depends on an end to the occupation. This word has fallen into disuse, but it has to come off the list of banned words where it was put by power politics.
Mr President, what is happening in Gaza is heartbreaking. That the devastation is perpetuated by a supposedly western nation is unfathomable. I agree 100% that Israelis have a right to live without the threat of rocket attacks. But what is being done in Gaza is not justice: it is slaughter. There is no excuse; there is no possible justification.
The most shameful thing for us in the EU is that it is being carried out by one of our preferred trading partners. In 2007 the value of EU-Israel trade was EUR 25.7 billion. Given the amount of money we contribute to Israel's economy, we carry a grave responsibility when that money contributes to the death of civilians and children. If we do not act, the blood of those in Gaza will equally stain our hands.
I call on this Parliament and all EU bodies to impose trade sanctions on Israel immediately and to keep them in place until a meaningful ceasefire is agreed. If we do any less than our utmost to stop this killing, we become accessories to the slaughter.
- (FR) Mr President, once again, weapons are doing the talking in the Middle East. Once again, the main victims are women and children, of whom thousands have been wounded and hundreds killed. Once again, history is repeating itself, in all its horror, on Europe's doorstep. However, we note that, in spite of its initiatives, Europe is not making an effective contribution in this major conflict, even though it is taking place in its immediate area of influence. An overwhelming majority of the public are finding this difficult to understand, and they are increasingly refusing to accept such powerlessness.
Commissioner, we must vigorously and authoritatively take up the leadership in order to bring about peace. The Union for the Mediterranean must play a major role, as must the Euro-Mediterranean Parliamentary Assembly. In line with this, the European Parliament must support the Franco-Egyptian peace plan in favour of an immediate ceasefire, the securing of the borders between Israel and the Gaza Strip, the re-opening of the crossing points and, above all, the lifting of the blockade of Gaza.
We must also call for the immediate application of the UN resolution. Once this first stage is over, we must go further by proposing the implementation of a military force, not a multinational one but a Euro-Mediterranean one. This gesture would be the founding act of a confirmed political will to achieve a 'European peace', something for which all the peoples of the Mediterranean have been waiting for so long.
I should also like today to draw your attention to a new situation. With the Middle East conflict, we are little by little entering very dangerous territory, that of the clash of civilisations. Indeed, ever since the start of the Israeli-Palestinian conflict, there has always been a groundswell of Arab public opinion. Today, it is Muslim public opinion, which extends far beyond the geography of the Arab states. This suggests a radical change in the nature of the conflict. Europe has an historic responsibility, that of urgently strengthening the dialogue between civilisations.
- (FR) Mr President, I have taken the floor so many times in this House to say that we should seize any opportunity of peace, however slight, and that, in spite of everything, we should talk to Hamas, because it won the elections, that I no longer wish to return to these subjects.
I am overcome with sadness and anger, and while I do not wish today to let myself become overwhelmed with emotion in the face of this massacre, in the face of the war propaganda that I hear around me, in the face of the confusion, in the face also of the wave of hatred and anti-Semitism that is beginning to sweep through our streets, I have but a few words to say: Europe must go back to basics, and for me, these are obvious facts, but sometimes it is good to point them out.
Firstly, a Palestinian's life is equal to an Israeli's life, but not only his life, his future and his freedom, also. Secondly, international law must be respected, and international law of course means an immediate ceasefire. There are all the UN resolutions and the Geneva conventions as well, however. The fact is, this region, today, has become a lawless region where everything is seemingly permitted and where a population is being held hostage. Thirdly, justice will have to be served for all these crimes, no matter what they are or where they are committed. There will never be security without peace, or peace without justice. Transitional justice does exist, it is made for that, and, if it is not applied, the hate will continue to spread. Over the last few days we have built up a capacity for hate that will prove more dangerous than the bombs. Europe must enforce the application of the conditions of its partnership agreements, including paragraph 2 of its association agreements on respect for human rights. This is an obligation of these treaties from which it cannot be exempt. Lastly, Israel is not a special case. It has responsibilities as a State and it cannot be put on an equal footing with Hamas. When it comes to international law, there is no such thing as a 'get-out-of-jail-free' card.
On Sunday we left behind us in Gaza a population that was caught in a trap, imprisoned in a ghetto below the bombs, and hundreds of thousands of children whose futures are today in our hands, and we came out of Gaza simply because we are Europeans. The only Palestinians leaving Rafah are those who go feet first in ambulances, because they are dead or because they are wounded.
Europe will no longer be Europe, and no citizen will recognise himself as European if we forget these basics.
(Applause)
- (FR) Mr President, Commissioner, I should like to start by echoing the words of Mr Cohn-Bendit. It is despair that grips us today; this war is a tragedy. The images of suffering and of death that have flashed across our screens non-stop for three weeks now are unbearable, as are, I hasten to add, all the images of war, all the conflicts, including those that are spoken of much less, if at all, such as Congo, Darfur, Zimbabwe and, before that, Chechnya, the horrors of which took place amid a deafening media and, I would stress, political, silence.
I have already stressed on several occasions in this House the fact that the indignation of some of my fellow Members varies according to circumstances. However, as Mrs Morgantini has also often pointed out, there are no accounts to be kept when it comes to people dying; there is no hierarchy in suffering; every casualty, be it a man, woman or child, from whichever side, is one victim too many.
So, what should we do now to ensure that our debate today is not what it often is - a somewhat pointless, futile confrontation? Continuing to hurl abuse at each other about the historic responsibilities of the different parties seems to me to be a perfect example of such futility.
I have taken the floor late in this debate, so the arguments have been heard. Questions can certainly be asked about the scale of the Israeli crisis and of the Israeli counterattack, but not, under any circumstances, about Israel's right to security. Which of our western governments would agree to watch thousands of missiles fall on its citizens without reacting? The question answers itself.
Above and beyond the call for an essential negotiated ceasefire, for a guarantee, of course, of the delivery of humanitarian aid, and for an end to the supply of weapons via the tunnels, the real issue, today, is necessarily aimed at the future. The fundamentals of peace are well-known: they have already been identified at Taba, Camp David and Annapolis. Mrs Ferrero-Waldner has made this point. Most, though not all, of course, of the elements are on the table, and this involves sacrifices being made on both sides. And, when I talk of sacrifice, I agree with Mr Schulz, who is not in the Chamber at present. It is not a question of knowing whether a dialogue will be held with Hamas, but of knowing how it will be held, and under what conditions.
Most of my fellow Members have exceeded their speaking time by 50 seconds, so allow me to finish, Mr President.
The answer is that given by Yasser Arafat, in May 1989, when he declared his freedom-destroying and deadly charter null and void. Those words, moreover, have become part of the Palestinian vocabulary. Inter-Palestinian reconciliation, above all, comes at this price, and our role as the European Union is to get the protagonists in Palestine and Israel, but also their Arab neighbours, Egypt and Jordan, to become partners of a lasting peace agreement.
(Applause)
(DE) Mr President, on Sunday, 11 January, we visited the border city of Rafah in the Gaza Strip, which is completely sealed off. This means that the civilian population has no chance of escaping the daily bombardments by the Israeli army. If you have not seen it with your own eyes you cannot imagine how much the people of Gaza are suffering and how urgent it is to reach a peaceful, definitive solution to the conflict. We were all deeply affected on a personal level by the immensity of the suffering of the Palestinian people, and also of the devastation.
Therefore, I wish to reiterate, in the strongest terms, that the Israeli bombings must be brought to an immediate halt, as must Hamas' rocket fire into Israel, and the smuggling of arms into the Gaza Strip from Egypt must also be stopped. In addition, the borders must be opened immediately to allow into the area the aid deliveries that are ready and waiting to supply the civilian population. We also saw doctors at the border ready to travel into the area to provide help, but being unable to as the border was closed. Therefore, I would appeal once again for the borders to be opened to allow the assistance to be provided.
- (CS) Mr President, who would not experience anguish on seeing children killed by a missile? This is a terrible feeling, but it should not warrant hypocrisy. Which European countries would show as much restraint as Israel and, for years, put up with an attack of more than 7 000 missiles, at each moment threatening the lives of more than one million civilians?
However, the inhabitants of Gaza are not just innocent victims. They enthusiastically, knowingly, freely and democratically elected Hamas and its charter. When they spoke of liberation, they did not mean the liberation of Gaza, which is already free, but the liberation of Tel Aviv and Haifa from the Jews and the destruction of the State of Israel. Anyone who elects criminals must logically share their fate. Especially when these criminals hide behind the skirts of women and children as they would hide behind hostages, when they fire missiles from schools and transform mosques into huge weapons depots. I remember the bombing of Dresden in 1944, when British aircraft razed the city to the ground and killed 92 000 civilians, mostly women and children. There was no hypocritical umbrage. The Germans freely elected Hitler and shared in his fate. The Gazans also knew who they were electing and why.
By the same token, a significant portion of the funds flowing from the EU into Gaza ended up in the hands of Hamas. Perhaps this was so that Gazans, with full bellies and well provided for by the EU, could devote all of their attention to excavating tunnels for smuggling in increasingly lethal weapons to be used against Israeli civilians. Proportional indeed!
(SV) Mr President, there are two important things that characterise the debate here today. The first is that an overwhelming majority of this Parliament wants to bring about a quick ceasefire. The second is that there is overwhelming support for the requirement for all parties involved to accept the state of Israel's right to exist within peaceful borders. This is the starting point that is important for the European Union. It is important, because it is a tragedy that we are witnessing in Gaza. Every life that is lost is a tragedy, whichever side of the border they are on. Let us not think that this tragedy would be any less if those who deliberately kill civilians succeed in reaching even further in amongst civilians by means of rocket fire.
It is also a tragedy because it creates obstacles to the realisation of a Palestinian state and thus a peaceful solution. It is a tragedy that is also befalling the international community, because what is happening now has not happened overnight, but has been built up through rearmament, through the smuggling of weapons and through rocket fire over a long period.
What is important for us to see is that this is not a tragedy that is built on conflict between Jews and Palestinians. I strongly object to anyone trying to demonise a nation. When I heard Mr Davies trying to lay the blame on a nation, I heard a tone that I do not think should be heard in this Parliament. It is not a conflict between Palestinians and Jews, it is not a conflict between Israel and the Palestinian authority, it is a conflict between extremists and moderate forces in the region. Let us support the moderate forces by making it clear to everyone who is pursuing hatred and wants to eliminate the state of Israel that they will not succeed. If Europe sends out this message, we will also strengthen the moderate forces and lay a better foundation for peace.
(PL) Mr President, I would like to address those who have detonated their charges of deception and demagogy in this House. This is one in a series of wars, each of which has its similarities, but also its differences. The conflict we are discussing today is an asymmetrical conflict.
For three years, Israel was bombarded with home-made missiles, and not a single word of censure was uttered in this House against those who fired them. Today we are condemning Israel. It is easy to condemn Israel, because it is a member of the UN. It has something to condemn, it has authorities. There is a government that can be condemned and censured. On the other side is a terrorist organisation whose real identity is not known. An organisation which plays with the lives of innocent people by acting behind their backs. Another asymmetrical element is that we count the Palestinians who have been dramatically killed while being used as human shields, without countering this with the Israelis who have been killed and the thousands who live under threat, because bloodshed cannot be compensated by more bloodshed. But the worst thing in this House is the asymmetry between words and actions. It is easy for us to talk, but very hard to take effective action. Without an international presence, this conflict will never be resolved.
Finally I would like to address those protesting against Israel's disproportionate action. Ladies and gentlemen, would you want a terrorist organisation to fire 7 000 missiles from Israel into Gaza? Would that be proportionality? Because this is a disproportionate conflict in which the law is ineffective, we will have to simply get used to it, otherwise we will just be going round in circles and using words which are not backed up by reality. Opinions uttered in front of the television by a warm fire are not adequate to the truth about this conflict.
Ladies and gentlemen, I really must insist now that you keep to your speaking time. I have never interrupted speakers, even when their speaking time had elapsed, but Mr Schwarzenberg is already giving us more of his time than we were expecting. He has until 5.20 p.m. at the latest, I have been told. I would entreat you to bear in mind the time for which you applied. Being a general, Mr Morillon will set a good example.
- (FR) Mr President, achieving a lasting calm in Gaza will be possible only if a multinational intervention force is deployed under UN control. For the first time, Israel seems resigned to this solution, which has been demanded time and time again by the Palestinians. I do not know when this force will be able to intervene; intervention will not be possible before an agreement has been reached between the parties to the conflict, but we all hope that this will be as soon as possible. I do know, however, that this mission will require those conducting it to be completely impartial. I believe that the European Union will therefore be in the best position to take action and - why not, Mr Pöttering? - to do so within the framework of the Union for the Mediterranean.
It will be in the best position to take action since, rightly or wrongly, the Americans are considered to have sided with the Israelis, and the Arabs, with the Palestinians. Do you not think, Mr President-in-Office of the Council, that we ought to prepare ourselves for this?
Mr President, long-lasting conflict and occupation give rise to anger, rage and disappointment at the efficacy of legal authorities, producing something we call the 'Hamas effect', as a serious factor. The denial of Israel by Arabs, Islamics and Hamas is unacceptable, as is using children as human shields. Neither should the constant threat under which Israeli children live be allowed.
The question is whether, in this vicious circle of aggression, the present Israeli authorities are able to take the lesson from the six-year-long history in the area, and apply the scalpel-like strategy for two states. I know that they fear the threat from an aggressive and unpredictable neighbour shelling them with rockets, but in this matter the international community, including the EU, could come with help.
Is this risky solution acceptable, today, to Israel? But is there any other solution? If there is, tell me. To expect Hamas to die out naturally, or by bombing them out, looks like a naïve expectation, so more courage is needed by Israel. The Western powers did not create two states in 1948, but they should do so now. The core responsibility does not fade away. Let us be more courageous in this strategy.
(SL) The Israeli state has ordered the Israeli army to destroy Hamas in Gaza. However, the Israeli army is eradicating Hamas by killing Palestinians in Gaza. One third of all the dead are children and half of all the dead are women and children - but they are not members of Hamas.
The extent of the military violence is huge and disproportionate. And how can a ceasefire be achieved when neither party recognises the other's legitimacy? The enemy needs to be perceived, not as the object of attack and destruction, but as a subject, a partner with whom a ceasefire is possible and who will be responsible for preserving peace in the future. Israel has to recognise Hamas and initiate dialogue with them, and vice versa - Hamas has to recognise Israel. There is no other way. Any kind of peace is better than bloody conflict.
Military violence must immediately give way and priority to a political solution. However, Mr Ehud Olmert, the Israeli Prime Minister, is still trying to boost his bedraggled reputation by not allowing a ceasefire.
- (CS) Mr President, Commissioner, let me congratulate you on the results of your joint negotiations, the troika negotiations in Israel. Unlike the press, we know that it was your mission which led the Israeli side to debate the opening-up of humanitarian corridors and a daily ceasefire. I think this is the first time the Israelis have accepted Europe as a major partner and the Czech Presidency as an important representative.
Despite enormous pressure from the left, the European Parliament yesterday agreed on a quite exceptional resolution. Even in such extreme circumstances, this is a balanced resolution, a resolution that can be supported by the right, a resolution which is not just a pamphlet or a political victory for the left. We have avoided inserting an equals sign, however notional, between an existing State and a terrorist movement. Recognising the existence of the State of Israel, renouncing violence and the entry of Hamas into PLO agreements remain the key objectives, as does the requirement of achieving a permanent ceasefire as soon as possible.
Yet we have provided no added value. The three leading Israeli representatives, Barak, Livni and Olmert, are currently at odds over the conditions and guarantees under which they are willing to implement a ceasefire. The key is clearly Egypt and it consists in a guarantee of tunnel checks and smuggling checks which would be acceptable to the Egyptian side. What is the Council doing at this time? How is it proceeding in negotiations with the Egyptian side on the technical mission, international monitoring, technical surveillance, and the opening of the EU BAM Rafah? What can the MEPs meeting tonight with the Egyptian ambassador demand of the Egyptian side, or vice versa, how can we contribute to the negotiations with Egypt?
- (CS) Ladies and gentlemen, I would like to call on the Council and the Commission to step up pressure on both sides of the conflict in order to stop the ongoing violence. We have here Security Council Resolution 1860 and we must comply with its provisions. It is necessary to adopt safeguards ensuring the long-term ceasefire and to allow a humanitarian corridor to be opened. It has been stated repeatedly here that there is no military solution to the Israeli-Palestinian conflict. The road to lasting peace leads only through political negotiations. Here it is necessary for the European Union, in cooperation with the new United States government and the League of Arab States, to play a much more prominent political role than has been the case thus far. The long-running conflict must be ended through a political agreement based on a two-state solution, enabling Israelis and Palestinians to live together in peace within secure, internationally recognised borders, and striving to build a peaceful system of regional security throughout the Middle East.
Mr President, we are debating yet another humanitarian tragedy in our neighbourhood - next door to my country - by two of our partners in the Mediterranean. Alas, the Palestinians have not yet accepted that suicide bombs or Kassam rockets will never deliver liberation from the occupation of their land. Israel does not realise that such an extensive military response nourishes new potential suicide bombers and invites new Kassams at the first possible opportunity.
What about the innocent civilians, the non-combatants, women and children? Nobody cares about them. Nobody cares about children killed, mutilated, burned and traumatised by the hundreds - children of Israel and of Palestine. We, from the comfort of our television sets, feel nauseated watching them. How about those on the ground?
What can we do? Just entering into the classic blame game does not help the civilians. Making calls and resolutions does not help the civilians. How can we pass from words to deeds? The time is right to negotiate with the interested parties the formation of an international force - as was suggested by other colleagues - to go into Gaza with a large police component composed of Arab countries to train and help a Palestinian authority police force in a large UN mandate to impose law and order, as well as a military European force to ensure there is an end to rocket firing and weapon smuggling, and that there is the full opening of the crossings. We can no longer leave the fate of the civilians in the hands of the opposing sides.
(IT) Mr President, ladies and gentlemen, a great Italian anti-fascist, Piero Gobetti, said that when the truth lies all on one side, to adopt a Solomon-like position is to be totally biased. That is the case for Gaza at the moment; I hope that Parliament will be able to say the right words to stop Israel. If it does not do so, it will be seen as shameful by history, the Palestinians, European public opinion and Arab public opinion.
Israel is bombing and decimating a ghetto. The sons of those who were exterminated have become exterminators. There is no excuse for this, nor is the argument that Israel has a right to its own security enough. Anybody, if he wishes to, can see that nobody is today able to threaten Israel's security or its existence. This is clear from the imbalance of forces on the ground; it is clear from the numbers of the dead and wounded; it is clear from the support that the West continues to lavish on Israel. The only purpose of this massacre is to prevent the creation of a Palestinian state. In this way, peace is being killed, and therefore we need to stop Israel.
(IT) Mr President, ladies and gentlemen, I would like to thank the President-in-Office of the Council and the Czech minister for foreign affairs, because they are still with us; we are not very used to a strong presence in this Chamber, such as that demonstrated today by the Czech Presidency.
I believe that Mrs Muscardini is right; I advise those who do not know what things are like in that area and who need to be able to express precise opinions to go and see how things are on the ground, by going either as a tourist or for other purposes. Some of us have been to Palestine under various circumstances, as observers for the Abu Mazen elections or other elections, and I believe that only seeing things in person can give one an accurate idea of how things stand.
I believe that throughout these events, which date back decades and are not just recent, the only losers have been ourselves in the western world, because we have never seriously tackled this problem and never sought to resolve it; we continue to see it as a problem between two opposing parties.
I have been to Palestine several times, and I have been to Israel several times, so I know the situation, not perfectly, but well enough, and I believe that in reality there are not two parties involved there but three. In this specific case the problem is between the terrorists and the state of Israel, and the Palestinian people are the victims caught in the middle. Hamas does not represent the Palestinian people; perhaps it represents a section of it, but it certainly does not represent the entire Palestinian people.
I have a film, which I believe that many Members will have had; the film shows all the Israeli victims, including children and people of all ages, victims of all the rockets that have been fired and are still being fired by Hamas. It is no accident that there is a large difference between the Gaza Strip and the West Bank.
I address this comment to the President-in-Office of the Council, and to our fine Commissioner, representing Europe. I believe that we need to tackle the situation properly. I believe that the most important thing of all is that today the position of Abu Mazen should be reinforced; he is the weakest figure of all in this situation, together with the Palestinians, who count for nothing in this affair. I believe that the real losers are all of us.
(EL) Mr President, public opinion throughout Europe is calling for one thing from the Union: to put a stop to the slaughter of the Palestinian people. We must condemn blind violence whatever its origin, but we need to be consistent in recognising that Israel is responding with state terrorism on a massive scale. The asymmetrical retaliation, the blatant disregard for any concept of international and humanitarian law on the part of Israel cannot be tolerated.
It is unacceptable for white phosphorus bombs and experimental weapons to be used against civilians and it is inhumane for innocent women and children to be targeted. If this happened in Africa or some other part of the world, our reaction would be immediate and the UN Security Council resolution would be binding. However, in the case of Israel, we confine ourselves to statements and fruitless discussion.
I believe that we should use every political tool, including the Association Agreement, to persuade Israel to stop the illegal violence against the Palestinian people and to stop prohibiting access to humanitarian aid.
We cannot be bystanders because that makes us complicit in the slaughter. The only solution is an immediate ceasefire and the opening of humanitarian corridors to Gaza and the start of dialogue with all sides.
Mr President, the horrific events in Gaza during the past two weeks have brought international condemnation against Israel. We have witnessed colleagues during this debate today lining up to see who could express the strongest outrage against the Jewish State.
However, for one country in the Middle East, this was exactly the outcome it had sought: Iran has supplied missiles, munitions and other sophisticated weaponry to Hamas for years. It has provided money and training for Hamas fighters. Its objective was to provoke Israel into a ground war and the bloody result, with gruesome photos of dead children on TV screens and in newspapers around the world, is the best possible recruiting sergeant for fundamentalist Islam and the Iranian mullahs' vision of a global Islamist movement united against the West.
The fascist regime in Tehran is the main sponsor of war and terror in the Middle East, and the tragic outcome is exactly what Tehran wanted. It distracts domestic attention in Iran from the economic crisis caused by the collapse in the price of oil, and it distracts international attention from the mullahs' rush to produce a nuclear weapon. Iran's foreign policy objective is to become the dominant regional power in the Middle East. It wants to unite the Islamic world in submission to its own austere and disturbing vision of a totalitarian Islamic brotherhood, where human rights, women's rights and freedom of speech are ground into the dust, and, shamefully, the West has done nothing to confront or expose Iranian aggression. Faced with mounting evidence of the mullahs' sponsorship of terror, the West has gone out of its way to appease Tehran, even agreeing to its primary demand of disabling the main Iranian opposition movement, the People's Mujahedin of Iran, by placing it on the EU terror list. This must stop.
Mr President, firstly, let us be clear that this Parliament will today support the UN Security Council Resolution 1860. It should be implemented without delay. As one of the MEPs here who has been in Gaza through the blockade, a ceasefire and a withdrawal are not enough. Of course we want the rockets to stop and the terrorists to stop their movements, but we must see a ceasefire and an end to the blockade so that the people of Gaza can begin to live their lives.
This is an issue of respect for international humanitarian law. Human Rights Watch and Islamic Relief have told me that the three-hour daily pause is simply woefully inadequate to get in and to distribute aid. It is an issue of proportionality. Save the Children say that the killing of 139 children since the conflict began, with 1 271 injured, cannot be justified as self-defence.
I welcome the statement today by the EU envoy in Israel, Ramiro Cibrian-Uzal, who said that the EU and Israel have put negotiations on the upgrading of relations 'on hold' at this time for these reasons. So they should.
(DE) Mr President, first we need an immediate and permanent ceasefire on both sides - there is a broad consensus on this in this House. However, afterwards, we - the EU and the international community - cannot leave the fate of the people in the Gaza Strip in the hands of Hamas and Israel alone.
Hamas does not have the interests of the inhabitants of Gaza at heart, as it knew very well that Israel would respond to constant rocket attacks - and not only during election campaigns. During the last year, surveys in Gaza have shown a fall in political support for Hamas in favour of Fatah. It seems that Hamas is cynically counting on political support for Hamas increasing again with the large number of Palestinian victims, out of victim solidarity.
Israel, on the other hand, has almost exclusively the interests of its own citizens in mind, and so international criticism is directed mainly at the extent of Israel's military operation and at the country's acceptance of the large number of civilian casualties.
Therefore, we Europeans should not stop at negotiating a further ceasefire and financing the repair of the infrastructure. I can already see the Commissioner's letter of amendment: I am sure the draft is already finished and ready for submission to the Committee on Budgets.
Nor is it sufficient to keep an eye on whether Egypt closes the tunnel system at the border with the Gaza Strip to arms smuggling. I call for the whole Quartet, including a strong Arab presence, to make a joint commitment to sending troops with a robust peacekeeping mandate to the Gaza Strip and the surrounding area - in the interests of the people in Gaza, Israel and Egypt. In parallel, the peace process itself must be driven forward rapidly. Otherwise, I fear that we shall see the kind of incidents we have been seeing in Gaza with ever greater frequency, and neither the Palestinians nor the Israelis deserve this.
(ES) Mr President, the Spanish members of the Socialist Group in the European Parliament view the situation in Gaza with horror, pain and shame, but also with a commitment to defend peace, protect those who are suffering most and maintain dignity and hope.
Our horror is at the repeated scenes of murdered children and women heartbroken in their endless suffering following the bombing of the ghetto that Gaza has become. Picasso depicted this same horror in his Guernica painting of our Guernica razed to the ground by the Junkers of the Condor Legion seven decades ago.
Our pain is at the enormous suffering of so many victims. Our shame is at the inability of everyone - our countries, the European Union and the international community - to firstly prevent and secondly end the criminal aggression which we condemn.
Our shame and also indignation are at so many lies, so much ambiguity and so much hot air. Our shame is because we know exactly what is happening, yet we are not acting with the necessary forcefulness and coherence. History will therefore demand an explanation from many as accessories to the crime, at the very least due to their failures.
As it is always 'better late than never' and as it is vital to keep open a door to hope, the European Union must support the belated Security Council resolution. However, it must ensure that this is strictly observed, just as our association agreement with Israel must also be strictly observed, which provides for its suspension in the event of behaviour such as that which is occurring.
Incidentally, is Hamas also responsible for the media blackout that I have not yet heard anyone condemn?
Mr President, I wish to begin by expressing my deepest sympathy for all the innocent people, both in Israel and in Gaza, who have suffered in recent weeks and months as conflict rages. But we need to take care that our natural humanity, our very justified concerns, do not distort our view of the true nature of the situation that we are dealing with.
In Gaza, Hamas has created a terrorist fiefdom: it tolerates no opposition to its views, it has murdered those Palestinians who opposed it, it has split the Palestine Authority, it refused to stop terror attacks on Israeli civilians, it refused to recognise the right of Israel to exist, it refused to acknowledge the peace agreements previously negotiated. I recall the words of Hanan Ashrawi three years ago, when I was monitoring the Palestinian elections. She foresaw the imposition of rule by the forces of darkness - how right she was!
We should not be surprised that a Hamas MP should take pride in stating that death was an 'industry' for the Palestinian people. He was referring to the use of suicide bombers and the deliberate use of civilian human shields to protect potential military targets. It is, of course, a direct contravention of international humanitarian law to use civilians in this way.
Faced with such an intractable, callous and hateful enemy, what do we expect Israel to do while its citizens are constantly subjected to terror attacks? The international community took little notice. When Israel took non-violent action, such as imposing blockades or cutting electricity, it was castigated. Now that it has taken military action in reaction to Hamas provocation, it feels the weight of international disapproval.
The sad reality is that the Palestinian people have been atrociously served over many years by those who have control over Palestine Authority areas, by the international community, which has tolerated extremism and corruption, and by the Arab world, which has done nothing practical over many decades to improve their lives or prospects.
We need a Marshall Plan for the Middle East. It is not just peacekeepers that the Palestinians need but a decent civil administration, free from corruption. The civil administration needs to be put under international control but first of all the terrorist lifeline - weapons, monies and political indulgence - must be cut.
Mr President, I could agree with what Mr Van Orden says about Hamas, but the fact is that none of what he says justifies the bombing of civilians by Israel. That is the fundamental point: we have to stop the bombing, whether it is coming from Hamas or coming from Israel.
I hope the resolution accompanying this debate will receive a strong vote in this House tomorrow, and I hope it will strengthen the hands of the Commission and the Council in pressuring both Israel and Hamas to stop the killing. Since Israel withdrew from Gaza, it has turned it into the largest prison in the world, and for the last three weeks it has turned it into a slaughterhouse, illegally using terror against terror, killing civilian men, women and children, and killing the possibility of a viable two-state solution in the process.
There can be no upgrading of Europe's relations with Israel so long as it fails to engage in constructive and substantive negotiations with its neighbours and all the Palestinian elected members, including Hamas. It should be made clear by Europe that any escalation of this war on Gaza will be followed by an escalation of our reaction to that war.
(HU) Mr President, Commissioners, members of Council, fellow Members, I find the behaviour of the parties in the Gaza conflict to be cynical. I consider it cynical and unacceptable that Hamas uses the civilian population - even children - as a human shield. I consider cynical and inhumane the Israeli stance which, on the pretext of self-defence, uses disproportionate means, shooting masses of Gaza residents and most severely affecting the civilian population, including children.
I consider cynical and mendacious a foreign diplomacy which, with notable exceptions, strives to maintain appearances and yet even after so many days is unable to secure protection for the civilian population or aid agencies, and unfortunately is unable to protect children either.
I speak up for the children, because no end can justify the means of unnecessarily ending innocent lives. We must consider each child's life to be of equal value, on either side of the border. This is the fundamental axiom which each party to the conflict must hold equally important, if there is ever to be true peace in that region.
Acceptance of the values of respect for human life, protection of civilians and promotion of humanitarian aid can form the foundation for reaching a lasting ceasefire, achieving peace within Palestine and between Palestine and Israel.
Mr President, Hamas unleashed terror on Israel's citizens and has provoked retaliation. It seems from this distance that some of them relish the new civilian - including child - martyrs and the publicity it gives their cause, no matter how horrible it is for right-thinking people to take that in.
I have never given succour to terrorism, nor am I a critic of Israel, which has a right to peaceful coexistence in the region, but we would have to be turnips not to feel emotional upset and moral shame at what is happening at present in Gaza. The Israeli response is totally disproportionate and the deaths of young children are particularly shameful.
I have not, to date, opposed the new EU-Israel agreement. I believe the advice of the Dalai Lama last month here in Parliament that the best way to influence China on Tibet is to keep good relations with them. I think that also applies to EU-Israel relations, but how can we get their attention to express the level of revulsion felt here at the scale of what is happening?
I may add that yesterday a note on the humanitarian needs of the region was distributed to those of us who attended the joint meeting of the Foreign Affairs Committee and the Development Committee. I urge the Commission and the Council to ensure that a totally comprehensive humanitarian aid package is ready so that we can move in there and help these suffering people at the first opportunity.
President-in-Office of the Council. - Mr President, one thing that was mentioned at the beginning was whether we should contact Hamas. I do not think it is yet time to do so. In the last months, Hamas still definitely behaved as a terrorist organisation. As long as it behaves as such, it cannot be officially contacted by the representatives of the European Union.
I admit, being an old man, that I have seen many terrorist organisations during my time growing up from their beginnings, becoming more or less acceptable, and being accepted by the international community. I have seen it in Africa. I have seen it in Ireland. I have seen it in many places. That happens. But first of all they have to stop acting as a terrorist organisation. Then I will be ready to speak with Hamas or with anybody else, but not before they have given up acting as a terrorist organisation.
I think it is important to state this, because the European Union cannot give up its principles. There are ways of hearing what their ideas are, there are indirect contacts with politicians in the region who are in contact with them, which is important and good, but it is not yet time for the European Union to have direct contacts with Hamas. I think we should be adamant about that.
In other respects, we should praise Egypt very much for its important role in the last weeks and days for its efforts and hard work on achieving a ceasefire and maybe even an armistice with, at the very end of the process, peace in the region. I know how difficult the question is. We are in contact with the Egyptians the whole time. We know what important work they are doing, and I would like to congratulate them.
There was a question on how we can assist in the region. First of all, those who are on the spot will tell us clearly what they need. It is not for us to decide what we should give them. They have to ask us and the European Union. Many European Union Member States have stated their readiness to help in every possible way - technical ways, sending advisors, preparing whatever means are necessary - but this must, first of all, be with the consent of the relevant states there. That is the first task to be carried out.
I heard one important suggestion, which was to prepare a Marshall Plan for the Middle East. I think it is a very good idea and we should follow it. This region really needs a genuine build-up of the ideas which helped Europe so much after the war.
Ms Ferrero-Waldner and others mentioned what the mission achieved. I think we achieved a lot, and I would like once again to commend Ms Ferrero-Waldner, who did the main work in our delegation in the humanitarian sphere, where what we have achieved still works today. But, let us be clear, even these very difficult negotiations in the Middle East are based on the design already structured during our delegation's visit to the Middle East. This basically deals with how to organise peace and what is necessary. Our plan is based on what we found out then and discussed with our partners.
There was a discussion about upgrading our relations with Israel. As you know, that was a decision taken by the Council of Ministers of the European Union in June 2008. This can be changed only if the ministers of the European Union decide to alter the decision. It cannot be changed, even by the words of a very respectable representative of the European Union in Jerusalem. I admit that in the current situation it would be premature to discuss how to upgrade our relationship with Israel and whether there should be a summit in the foreseeable future. For the moment we really have more urgent and more important questions to solve. Again, I would state that the decision was taken by the Council of Ministers, and that is it.
What can be done to stop Israel? Let us be frank - very little. Israel acts as it acts and, being a lifelong friend of Israel, which I state today and I state quite frankly, I am not so happy with what it is doing at the moment. I think its politics are also harming Israel. That is one thing, but the European Union does have very few possibilities, other than speaking very clearly and very honestly and asking our partners to stop it. The solution has to be found by our partners in the Middle East, by Israel, by Egypt and the others involved. The European Union can help there. The European Union can assist by offering every type of help if a ceasefire is agreed to achieve the stated aims: closing the smuggling passes, closing the tunnels, guarding the sea etc. It can help in Gaza in many ways, such as reconstruction or assisting with humanitarian aid. The European Union can do all that, but, to be quite honest, we do not have the power and means to say 'stop'. Does Parliament think we can send a huge armed force to the Middle East to stop the fighting parties? No. We do not have the possibilities, and both Israel and Hamas are dependent on powers other than European powers. Israel has mighty allies outside of Europe too. There are limits on our power to achieve something. We can help, we can assist, we can offer our good services and we can be very engaged. In that respect, we have achieved quite a lot. But do not overstate our possibilities.
Mr President, Israel states it is exercising its right to self-defence. In that case, the rudiments of the just war principles, including proportionality, must be adhered to.
The fact that Israel is ignoring this is patently clear, and for us to ignore this fact is patently wrong. The use of phosphorus on civilians with the claim of civilisation is not compatible.
Clearly, the EU alone cannot resolve this. But there is a white elephant in the room. We need the resolve of the USA. Their disappointing response has been imbalanced and unjust. The timing of these actions by Israel has been strategically calculated, but, Mr Obama, 20 January is fast approaching. The world is waiting and the EU is a willing partner!
Will you restore those values we share with you or will you allow such injustice to prevail - yet again? Will you work with us to provide protection for all concerned? The Palestinians ask you - how can it be right that your country asks for humanitarian aid on the ground, but remains silent when there are only bombs from the skies?
Colleagues wanting to break Hamas with military means alone: go and see Gaza and the West Bank. Reawaken your basic humanity and you will see why Hamas gains strength.
This is not the way to help Israel or Palestinians. An immediate ceasefire is only a necessary start.
Mr President, it is very clear that the parties to this conflict are failing to respect international humanitarian law and that the civilian population of Gaza is consequently paying a very heavy price. There must be accountability in international law where such warfare principles as proportionality and non-discrimination are not respected. One of the tenets of a just war provides that conduct should be governed by the principle of proportionality. The force used must be proportional to the wrong endured. Unfortunately we have seen a large degree of carelessness by the Israelis. While acknowledging the fact that Hamas began the rocket attacks against Israel, the Israeli reaction has, in my opinion, been disproportionate. The numbers speak for themselves: over 900 Palestinians have been killed in contrast to a much smaller number of Israelis. Israel must realise its responsibility to measure its use of force right away in compliance with international law.
On the other hand, it cannot be overlooked that Hamas is still listed as a terrorist organisation by the EU and continues to refuse to renounce its arms struggle. Not only that, but Hamas has consistently declined to recognise Israel's right to exist. Hamas and other Palestinian armed groups must recognise that the people of southern Israel have a right to live without bombardment.
Mr President, for all those who observe the Israeli-Palestinian conflict, this might be a time in which we are tempted to put our hands in the air and scream in despair. I do not think we should, however, because I think the greatest test of our humanity today is to really understand the issues at hand.
The first issue is that there can be no lasting solution to this conflict without stopping the bombardment of Israel. The second issue is that there cannot be a lasting solution to this conflict without opening Gaza to humanitarian aid. Indeed, President Peres has been absolutely right in saying that Gaza should be open for aid and not enclosed for rockets.
I think this is quintessential, and everyone agrees to this. There cannot be a return to the status quo ante, and I think we could do a number of things here. Firstly Parliament can bring both sides together to talk; secondly we should stand behind the Commission and the Council and support their efforts; and finally we should firmly support the Egyptian track of negotiations, because that is the only track that can lead to a solution and to the ceasefire which we currently all hope for.
Mr President, it is not just the Members of this House who have been outraged by developments in Gaza. The European public have also been outraged by the suffering of the people in Gaza and the Israeli blockade for far too long. Added to this are the constant attacks and the terrifying Israeli military assaults on innocent civilians, especially women and children. The calls by the world community for an immediate ceasefire are falling on deaf ears.
Palestinians need urgent access to food, medical aid and security. Israel must, at the very least, respect the principles of international law. Unless it does so, Israel should lose any remaining support it has from the international community.
It is unfortunate that the UN's resolution has been sidelined. It is also regrettable that the EU still needs to find a role. Perhaps it can do so if it takes stronger measures than it has done so far. It is not enough just to put the upgrading of the relationship on ice. We have leverage. We are a major trading partner. We are a major funder in that region. So we are able to exercise that role.
Mr President, is it ethically acceptable and is it excusable in international law that, in its endeavour to neutralise Hamas terrorists, the State of Israel can embark on a major military campaign of terror and gross violation of UN conventions and human rights against 1.5 million trapped, innocent civilians? Is such action consistent with our own EU values of justice and democracy? Is the Israeli lobby so strong that it can cause the US and the EU to - in effect - stand idle and just watch unspeakable atrocities being committed in the name of the fight against terror?
If the answer to these questions is yes, then we should all commend as brave the Israeli Government for their action in Gaza. If the answer is no, then we should strongly and clearly condemn Israel and must take swift and effective steps against it, including trade sanctions, in order to end the carnage in Gaza today and in the future. I disagree strongly with the minister who left, who said that we can in effect do very little. We can do a lot and we must.
Mr President, I was elected to this House 25 years ago. This is probably the most important debate in which I have taken part. Madam Commissioner, I hope you listened very carefully to the Foreign Affairs Committee last night and to this Parliament today. I hope you may reply in your debate to say, unlike President-in-Office Schwarzenberg, that there is moral power that the European Union may exert on the aggressor on this particular occasion.
The Israeli people are a just and honourable people who have suffered miserably throughout the centuries in this continent. They will understand your recommendation to the Council of Ministers now that the EU should withdraw any contact with the Israeli authorities until they stop the bombing.
(ES) Mr President, we must tell Israel with absolute conviction to stop killing and to allow the wounded to be treated and the victims to be fed. It must be told that its attitude towards international law will have consequences for its relations with Europe.
I want to congratulate the few young European voluntary workers who are suffering together with the people of Gaza, in particular Alberto Arce. They represent the best of the values of solidarity and freedom held by this Europe of ours, which needs to act accordingly in such a terrible conflict.
(DA) Mr President, I just want to say two things. First of all, I would like to remind everyone that our decision expressly states, and reiterates, that we have put our support for upgrading on hold, and I very much hope that we will not merely carry on as if nothing has happened just because the Presidency says so. My second point is that Israel has at no time delivered what it promised in connection with the negotiations. There was no ceasefire because Israel did not actually lift its blockade during that period, and I feel I must also raise Annapolis, where Israel promised to freeze settlement activity. What actually happened? It simply went and increased the rate of settlement. The rate of settlement building has never been as rapid as it has been since Annapolis, and I believe that as long as no progress is made on the ground we will never get Hamas to act in accordance with the rules we want it to play by and that, for that reason, we must ensure that Israel fulfils its side of the bargain.
Mr President, yesterday we had a joint meeting of the Delegations for Relations with Israel and with the PLC, and one can imagine the intensity, emotion, accusations - and the suggested solutions - after 18 days of war in Gaza and around 1 000 deaths.
The fact is that Israel, after eight years of waiting and absorbing around 8 000 missiles that terrorised one million citizens along the Gaza borders, finally ran out of patience. They began securing safety for their citizens, as is their full right and obligation. Hamas is a terrorist organisation and is the clear culprit and a burden for the Palestinian people in Gaza. The solution lies in an invigorated Quartet and particularly in redoubling the joint effort between the new US administration and a stronger and more integrated EU.
I welcome the Czech presidency, its priorities and its immediate and active involvement in the region.
(RO) This conflict, which has lasted a very long time, is based on problems to do with territory, as well as cultural differences which are sometimes treated in an exaggerated manner. The long-term solution is a protected, secure Israeli state, along with a sustainable Palestinian state. This solution cannot be achieved, however, through terrorist attacks or armed actions.
In order to achieve a normal way of life, the Palestinian people need to create for themselves a state based on democratic institutions and the rule of law, which would ensure economic development. They need to renounce terrorist acts and turn their concerns to creating a normal political climate, facilitating the election of politicians to lead the state, who genuinely wish to resolve this conflict through negotiation.
(GA) Mr President, I would like to lend my support to those condemning the attacks and to show my solidarity with the people of Gaza.
Minister Schwarzenburg says that the European Union cannot do very much. The European Union should abandon the upgrade of relations with Israel and the agreements that are currently in force should be cancelled until Israel fulfils its duties under international law.
Even before the recent immoral attacks, we saw years of collective punishment of the Palestinian people. The scale and type of attacks carried out on Gaza by a modern army against a besieged people, who are already weak as a result of isolation and siege, is absolutely horrific. The blame that was put on those same people was wrong - we must be clear in saying that the biggest victims here are people, the innocent people of Gaza.
(PL) It is with great pain that we observe what is going on in the Gaza strip. We do not support Hamas' methods of fighting and provocation, but Israel has chosen a disproportionate means of resolving its dispute with the Palestinian people. There has been a definite violation of the principles of international law. Neither party to the conflict is interested in peace for the other party. Both parties see only their own interest - that is national egotism.
International opinion is against the continuation of this war. The European Union and the UN, supported by many countries, should intervene decisively. It is time to end this unfortunate war. Israeli troops should return to their barracks. Hamas has to stop firing rockets at Israel. We must guarantee more urgent humanitarian aid to the civilian population and administer care to the casualties, of whom there are said to be approximately 3 000. We need to build the country up and help it return to normal life. That is the scenario I ask from the current leadership of the European Union and the European Commission.
Mr President, I would just like to ask whether we will still be having a debate on gas today or whether it has been deleted from the agenda. We are waiting here. There is not only a Middle East debate but also one on gas on the agenda. Has it been deleted from the agenda?
That is the next item on the agenda.
(SL) I was disappointed by the last announcement by the Foreign Minister of the Czech Republic, which is currently heading the Council. Of course, we can pin all our hopes on our Commissioner. But the death toll is rising. If we continue to talk in this manner, in a week's time 1 500 people will probably be dead.
Speaking to Hamas is difficult. It is on the list of terrorist organisations and it is difficult to take action against it. Israel, on the other hand, is our friend, Israel is our partner and an important member of the international community. Israel has to abide by international decisions, the resolutions of the United Nations and also by the recommendations of its friends and partners. If it fails to do so, its friends and partners must be able to condemn its actions and to threaten sanctions against it, as well.
Member of the Commission. - Mr President, I will be brief because it was a very long debate. Let me say first of all, as a member of the Middle East Quartet for four years now, the European Union has a role to play, but of course we do not have the strongest role to play. That is sometimes frustrating for all of us, particularly in such a difficult moment when you would like to immediately achieve a durable and sustainable ceasefire as we have proposed, but when it can, unfortunately, not be achieved so quickly.
I would like to give you, at least tentatively, the latest information that I got now, which is in the news, saying that sources in Egypt close to negotiations report that Hamas is reacting favourably to the latest Egyptian proposals. There is movement in any case. I am not yet sure whether this is really confirmed, but there will also be a Hamas press conference in the evening at 20.00. Hopefully things will go forward. At least, this is what we all want.
Second, despite all the frustrations, we have no other possibility than to go on working for peace. This is what we will do. I am committed to that as long as I am a member of this Middle East Quartet. We can only achieve it together and we also have to help and enhance Palestinian reconciliation efforts, because only then will it be possible to totally avoid the anomaly of Gaza.
Third, as soon as there is a ceasefire we will try to do everything to totally restore the basic services to the population that have been so badly disrupted. I think, most importantly, what is necessary now is to put an end to this destruction and to go for reconstruction and try to come to peace.
We have talked at length about this, so I will not extend myself, but this is my spirit and I hope there is a good moment.
To conclude the debate I have received one motion for a resolution pursuant to Rule 103(2) of the Rules of Procedure. The debate is closed.
Written statements (Rule 142)
Given the barbarity that has struck the Palestinian people in the Gaza Strip, which the recent resolution of the UN Human Rights Council denounces and condemns, what is required and demanded is the following:
A firm denunciation of the violations of human rights and of the crimes perpetrated by the Israeli army, the state terrorism of Israel!
A clear condemnation of the cruel aggression of Israel against the Palestinian people, which nothing can justify!
An end to the aggression and the inhumane blockade imposed on the population of the Gaza Strip!
Urgent humanitarian assistance to the Palestinian population!
The withdrawal of Israeli troops from all the occupied Palestinian territories!
Respect for international law and the UN resolutions by Israel, the end of the occupation, the settlements, the segregation wall, the assassinations, the detentions, the exploitation and the innumerable humiliations that are inflicted on the Palestinian people!
A just peace, which is only possible by respecting the inalienable right of the Palestinian people to an independent and sovereign state, with the 1967 borders and its capital in East Jerusalem!
In Palestine there is a coloniser and a colonised, an aggressor and a victim, an oppressor and an oppressed, an exploiter and an exploited. Israel cannot continue with impunity!
in writing. - The reaction to the conflict in Gaza has to be more balanced than it currently is. No excessive violence can be excused, yet we have to look deeper into the origins of the conflict.
Negotiations with Hamas as it is are not possible. A terrorist grouping which is cynically using its own people as a shield against attacks is not interested in negotiating a true peace.
Furthermore, we need to take into account that Hamas has assumed an important role in the chain of terrorist movements which lead to Hezbollah and the Tehran terrorist regime. So Hamas has to be seen as part of wider efforts to destroy the fragile stability in the Middle East and substitute this with fundamentalist extremist regimes that allow in principle no right of existence for Israel.
Indeed, we need to understand that the question of Israel's security is also linked to the EU's security.
The EU must exercise its authority to address first and foremost the roots of the conflict. To avoid further killing of Arabs and Israelis, the Arab partners have to recognise unconditionally Israel's right to existence and contribute to stopping the infiltration of extremist movements and even more deadly weapons to this region.
in writing. - (FI) Mr President, it is an incontrovertible fact that the civilian population in Gaza and southern Israel have been deprived of the right to an existence worthy of human beings. One news agency told a story of two children who were about to cross the road in Gaza. They did not look right or left to see if anything was coming - they looked up because they were afraid of what might come down from the sky.
There are clearly two guilty parties when it comes to Gaza's massive humanitarian crisis. The irresponsible action of Hamas in the Palestinian territories, the cowardly way in which it hides among the civilian population, and the provocation it engenders with its rocket attacks are all indications of the unsustainability of the Palestinian government. Israel's disproportionate attack on the already frail and desperate Palestinian enclave is another indication of its indifference to international humanitarian obligations.
We must call for an end to this madness in the shape of an immediate and permanent ceasefire. As a first step, Israel should allow humanitarian aid into Gaza, where an improvement to living conditions would also constitute one of the paths to peace in the long term.
The Middle East Quartet needs to make a move in the right direction, with the new US administration showing the way. Egypt has a special responsibility, because of matters to do with borders, and its role as mediator with the Union has given us hope.
World history shows that the quest for peace pays off in the end. We cannot give in, adapt or become accustomed to the notion of an unresolved conflict, because there is no such thing. According to Nobel Peace Prize Winner Martti Ahtisaari, peace is a matter of will. The international community may try to encourage and foster this will, but only the parties concerned can produce it, and lasting peace.
Commissioner, could you take this message from Europe: 'People of the Holy Land, show that you want peace.'
in writing. - There is something disturbing about a world apparently helpless to save innocent children from being blown apart in war.
Despite all the words, there has been no let-up in the bombardment of Gaza, which has, so far, resulted in the deaths of 139 children and injury to 1 271. Sadly, these shocking numbers will increase.
Hamas rocket attacks on Israel have provoked the response it desired - counter-attacks and the loss of civilian life and a further entrenchment of positions.
I deplore that innocent civilians are used as human shields. This has to stop.
I do not apportion blame - there is wrong on both sides, but I do stress the need for an immediate and effective ceasefire.
It is vital to allow unimpeded access for humanitarian assistance and aid to Gaza without delay.
Would that humanity could only see the futility of such wars.
Every image of the dead in Gaza inflames people across the Arab world, and I am worried that the essential tenet of the Middle East peace process is slipping away: the so-called two-state solution, an independent Palestinian state coexisting in peace with Israel. It is incumbent on the international community to redouble its efforts to find a solution.
in writing. - (FI) We are all now witnessing the wholesale slaughter of civilians by Israeli soldiers in Gaza. We, or more precisely many Members on the right, are closing our eyes to what is happening. It could not happen without the political right-wing elite in the United States of America and the EU closing their eyes. The eye-closers are also the ones arming the killers of civilians.
It is time we raised the matter of severing diplomatic relations with the perpetrators of genocide and the ethnic cleansers.
in writing. - (HU) The situation in the Middle East fills me with anxiety. What will it take to have peace? How many civilian casualties will it take before there can be a true ceasefire? In Bosnia-Herzegovina it took at least 10 000 for peace negotiations to begin, for peacekeepers to arrive on site and for disarmament to begin.
A few days ago we commemorated the destruction of Nagyenyed (Aiud). 160 years ago, several thousand innocent civilians, including women and children, were massacred in this Transylvanian city and its environs. Since that time it has not been possible to remember these victims together with the majority population.
There may come a time when Israelis and Palestinians not only remember each other's victims together, but join forces to build a lasting peace and future.
Until then, the task of the European Union is to serve as a responsible example. There is a lot for us to do in building peace within Europe, too. We need cooperation between majorities and minorities on an equal footing. At the very least, we need to join together to remember the victims. There is still a lot to be done in the EU in the area of respect for individual and minority rights.
in writing. - (PL) During January's plenary session, the European Parliament adopted a resolution on the conflict in the Gaza Strip. Both sides in the conflict were urged to implement an immediate and lasting ceasefire and to halt military activities (Israeli's military action and Hamas' rockets), which had for some time prevented aid and humanitarian assistance from getting through to the citizens of the territory where the conflict was being played out.
It has already cost thousands of victims, with civilians, including women and children who have been suffering for almost three weeks. There is a shortage of basic necessities such as drinking water and food. UN facilities have been attacked.
The resolution calls for observance of international law, which would resolve the existing conflict. Israel is our friend, and is entitled to defend itself as a state, but it must be firmly stated and underlined that in this case the means it has used are highly disproportionate. Israel needs to talk with Hamas, to negotiate, because the previous methods have not worked.
The European Union also faces a difficult task: it needs to find mechanisms which will lead to dialogue and understanding between the parties which will permanently end the conflict as soon as possible.